Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2010-004
Release Date: 10/15/10
CC:PSI:B07:MHBEKER
PRESP-134689-10
UILC:

40.00-00

date:

October 05, 2010

to:

from:

subject:

Third Party Communication: None
Date of Communication: Not Applicable

Holly L. McCann
(Chief, Excise Tax Program)
Curt Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)

Cellulosic Biofuel Claims
This memorandum responds to your request for assistance dated August 25,
2010. This advice may not be used or cited as precedent.
ISSUE
Whether an election under § 40(f) of the Internal Revenue Code (the Code) operates
as an election out of § 40 of the Code for all purposes in a taxable year?
CONCLUSION
An election under § 40(f) of the Code does not operate as an election out of § 40 for all
purposes in a taxable year.
FACTS
Black liquor, a byproduct of the paper milling process, is an alternative fuel under §
6426(d)(2)(G) of the Code. When combined with at least 0.1 percent (by volume) of
diesel fuel, black liquor is eligible for the § 6426(e) alternative fuel mixture credit. Black
liquor is also eligible for the § 40(b)(6) cellulosic biofuel producer credit. However, a
registered producer of cellulosic biofuel is not allowed a credit under both § 6426(e)
and § 40 for the same volume of black liquor, for reasons discussed below.

PRESP-134689-10

2

The § 6426(e) alternative fuel mixture credit expired December 31, 2009. The §
40(b)(6) cellulosic biofuel credit is effective for qualified cellulosic biofuel produced after
December 31, 2008. The Health Care and Education Reconciliation Act of 2010
(Pub.L. 111-152), however, amended the definition of cellulosic biofuel, effective for
fuels sold or used after December 31, 2009, to exclude black liquor. Thus, both the §
40 and § 6426 credits apply to black liquor sold or used only during calendar year
2009.
The IRS developed procedures to allow black liquor producers to repay the § 6426(e)
credit and claim the § 40 credit for the same volume of black liquor. The § 6426(e)
credit is $0.50 per gallon and the § 40(b)(6) credit is $1.01 per gallon of cellulosic
biofuel that is not alcohol.
Black liquor producers are either calendar year or fiscal year taxpayers. Black liquor
producers began combining black liquor with at least 0.1 percent (by volume) of diesel
fuel (that is, producing an alternative fuel mixture) on widely varying dates during
calendar year 2009, and thus could not claim the § 6426(e) credit for any period before
they produced and used the alternative fuel mixture. The black liquor, however, was
eligible for the § 40(b)(6) cellulosic biofuel producer credit at all times during calendar
year 2009. Some black liquor producers now want to claim the § 40 credit for the
months during which they could not claim the § 6426(e) credit. Others want to repay
only part of the § 6426(e) credit and claim the § 40 credit in a way that maximizes their
tax benefit. Therefore, you have asked us whether the black liquor producer may claim
the § 40(b)(6) credit for one volume of black liquor and the § 6426(e) for a different
volume of black liquor during the same taxable year.
LAW AND ANALYSIS
There are three “coordination of benefits” provisions between §§ 40 and 6426, which
are found in §§ 40(c), 6426(g), and 6426(h). Section 40(c) provides that the amount of
the credit determined under § 40 with respect to any alcohol must be reduced to take
into account any benefit provided with respect to such alcohol by reason of the
application of § 6426 or 6427(e) (allowing the § 6426 credit to be taken as a payment
instead of a credit against excise tax). Section 6426(g) provides that rules similar to
the rules under § 40(c) apply to claims under § 6426. Therefore, these provisions
contemplate that a taxpayer may claim a credit under both §§ 40 and 6426 for the
same volume of alcohol in the same taxable year, but only if the taxpayer reduces the §
40 credit to take into account the amount of the § 6426 credit.
Black liquor is an alternative fuel as defined in § 6426(d)(2); it is not an alcohol.
Therefore, instead of applying the “coordination of benefits” provisions of § 40(c) and
6426(g), relating to alcohol, we apply § 6426(h), which provides that no credit shall be
determined under § 6426(e) for any fuel with respect to which a credit may be
determined under § 40. In other words, if a credit may be determined under § 40 for
any particular gallons of fuel, § 6426(h) does not allow a taxpayer to claim any credit

PRESP-134689-10

3

whatsoever under § 6426 for those gallons of fuel. Thus, whereas §§ 40(c) and
6426(g) act to offset each other, § 6426(h) forces the taxpayer to make a claim under §
40, except as discussed below.
For black liquor, a cellulosic biofuel credit may be determined under § 40. Therefore,
absent any other authority, § 6426(h) would require a black liquor producer to claim a
credit under § 6426 for all gallons of black liquor. Section 40(f), however, allows the
producer to elect out of the § 40 credits for any taxable year. Section 301.9100-6T(e)
of the Treasury Regulations further provides that the § 40(f) election is made by simply
not claiming the § 40 credit. Thus, a claim under § 6426(e) operates as a § 40(f)
election out of the cellulosic biofuel producer credit. Therefore, the producer may claim
a credit under § 6426 instead of § 40. Section 6426(h), however, precludes any
allocation between §§ 6426(e) and 40(b)(6) for the same gallon of fuel (for example,
claiming $0.50 per gallon under § 6426(e) plus $0.51 per gallon (the difference
between $1.01 and $0.50) under § 40(b)(6) for the same gallon of black liquor).
The question now presented is whether this “deemed” § 40(f) election precludes any
claim whatsoever under § 40 for the taxable year, even for different gallons of fuel.
Section 40(f)(1) provides that a “taxpayer may elect to have [§ 40] not apply for any
taxable year.” A possible reading of this provision is that the taxpayer must choose
either § 40 or § 6426 for the entire taxable year. If that were the answer, however, then
§§ 40(c) and 6426(g) (which contemplate that a credit may be allowable under both
§§ 40 and 6426 for the same gallon of alcohol fuel) would be meaningless. Therefore,
the § 40(f) election cannot operate to preclude all other claims under § 40 for the
taxable year. Thus, it is reasonable to conclude that an election under § 40(f) does not
preclude all other claims under § 40 for the taxable year.
In addition, taxpayers have a number of factors to consider when deciding whether to
claim a credit under § 40. Section 40, for example, is a nonrefundable general
business income tax credit under § 38(c). In addition, the ordering rules of § 38(d)
require the general business income tax credits to be applied in the order in which they
are listed in § 38(b) (because the § 40 alcohol fuels credit is found in § 38(b)(3), it is
third in a list of over 30 possible credits). Also, § 87 requires the amount of the § 40
credit to be included in gross income. In addition, a taxpayer may obtain a greater tax
benefit by electing out of the ordering rules of § 38(d) and the income inclusion rules of
§ 87. An election under § 40(f), therefore, allows a taxpayer to take into consideration
all available tax benefits. Therefore, we conclude that the § 40(f) election is designed
to assist taxpayers in this determination, rather than provide any sort of coordination of
benefits with § 6426.
Further, a conclusion that an election under § 40(f) of the Code does operate as an
election out of § 40 for all purposes in a taxable year would result in unintended
consequences. For example, the § 40(b)(2) alcohol fuel credit (for uses or retail sales
of alcohol that is not in a mixture (straight alcohol)) does not have a parallel provision in
§ 6426; rather, this credit can only be claimed under § 40 on Form 6478, Alcohol and

PRESP-134689-10

4

Cellulosic Biofuel Fuels Credit. Alcohol fuel mixture credits, however, are allowed by
both §§ 40(b)(1) and 6426(b). A taxpayer that produces both straight alcohol and
alcohol fuel mixtures would be eligible for both credits. Taxpayers ordinarily prefer the
§ 6426(b) credit for alcohol mixtures because it can be claimed not only on an annual
basis on the Form 6478 (or Form 4136, Credit for Federal Tax Paid on Fuels), but also
on a quarterly basis as a credit against excise tax (on Form 720, Quarterly Federal
Excise Tax Return) or as a cash payment under § 6427 (on Schedule 3 (Form 8849)
Certain Fuel Mixtures and the Alternative Fuel Credit) as often as once a week. If one
reads § 40(f) literally, however, then any otherwise allowable claim under § 40(b)(2) for
straight alcohol would be disallowed simply because the taxpayer chose to claim the
alcohol fuel mixture credit under § 6426(b) instead of under § 40(b)(1), even though
there is no other mechanism for making a claim related to the straight alcohol, and
even though the credits would be for different volumes of fuel.
Finally, the regulations in § 301.9100-6T(e) provide that simply not making a claim
under § 40 acts as an election under § 40(f). Thus, if a taxpayer fails, by mistake or
otherwise, to make any allowable claim under any part of §40, a literal reading of §
40(f) would preclude all claims under § 40. We think such a result is contrary to the
purpose behind § 40(f).
Sections 40(c) and 6426(g) contemplate allowing credits under §§ 40 and 6426 not
only for the same taxable year, but also for the same volume of alcohol (as long as the
§ 40 credit is properly reduced to take into account the amount of the § 6426 credit). In
contrast, § 6426(h) precludes a claim under both provisions for the same volume of
black liquor. Further, a literal application of § 40(f) would have unintended
consequences. Therefore, we conclude that an election under § 40(f) of the Code does
not operate as an election out of § 40 for all purposes in a taxable year. In addition, a
black liquor producer may claim a credit under § 6426(e) (for black liquor used as a fuel
in an alternative fuel mixture) and a credit under § 40(b)(6) (for cellulosic biofuel) in the
same taxable year for different volumes of black liquor.
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please contact Michael Beker at (202) 622-3130 if you have any further questions.

